Let me begin my congratulating you, Sir, on your election to the presidency of the General Assembly at its seventy-first session. I also extend our deep appreciation to your immediate predecessor, Mr. Mogens Lykketoft, for his able stewardship of the seventieth session of the Assembly.
We all vividly recall the momentous occasion in September last year when we adopted the ambitious 2030 Agenda for Sustainable Development. This session of the General Assembly provides us with a unique opportunity to review the measures we have taken so far, at both the international and national levels, in line with our commitments to global socioeconomic transformation. We hope that this time around this Agenda will meet a better fate.
We are encouraged that since September last year, foundational steps have been and are being taken at various levels to implement the 2030 Agenda. In this regard, we note the convening of the Global Infrastructure Forum in April 2016, the convening of the Multi-stakeholder Forum on Science, Technology
and Innovation for the Sustainable Development Goals in June, and the launch of the Technology Facilitation Mechanism together with the activation of its online platform. We also note the follow-up meetings pertaining to the development of concrete actions for the implementation of the Addis Ababa Action Agenda on financing for development. These activities at the global level have been equally matched at the national level, with virtually all Member States reporting making preparations for the implementation of this universal Agenda.
For our part, I am happy to report that we have established national and multi-stakeholder and multisectoral structures to assimilate and implement the 2030 Agenda. We have done that in a coordinated and integrated manner, with our national development programme, the Zimbabwe Agenda for Sustainable Socio-Economic Transformation. Our task of assimilating the 2030 Agenda has been made relatively less challenging, in that the vision and aspirations of our national economic blueprint and the global agenda are basically the same. Our biggest impediment to the achievement of the 2030 Agenda is the burden of punitive and heinous sanctions imposed against us by some hegemonic and neo-imperialist Powers among us here.
My country, Zimbabwe, is the innocent victim of the spiteful sanctions imposed by the United States and other Western Powers. These countries have maintained the sanctions on us for some 16 years now. As a country, we are being collectively punished for exercising the one primordial principle enshrined in the United Nations Charter, that of sovereign independence. We are being punished for doing what all other nations have done and still do, namely, possess and own their natural resources and attend to the basic interests of their people. Those who have imposed these sanctions would rather have us pander to their interests at the expense of the basic needs of the majority of our people. As long as these economic and financial sanctions remain in place, Zimbabwe’s capacity to fully and effectively implement the 2030 Agenda will be deeply curtailed. I repeat my call on the United Kingdom, Europe, the United States and their allies to lift the illegal and unjustified sanctions against my country and its people. Let us all be bound by our commitments to the 2030 Agenda, in which we agreed to eschew sanctions in favour of dialogue.
The General Assembly will elect the next Secretary- General of our Organization at the current session. We have witnessed commendable efforts aimed at making the selection process of the next Secretary-General inclusive and transparent. The greater involvement of the General Assembly and therefore of the majority of our membership does not, however, mask the opaqueness of the process at the Security Council level. We expect the current experience to lead to a more inclusive and transparent process in the future.
For over 20 years, many of us have come to this rostrum, demanding and pleading for the reform of the Security Council. We are no closer to achieving that goal today than we were 20 years ago. This is so, in spite of the universal acknowledgement of the injustice, unfairness and inappropriateness of the current composition of the Council. We now have an opportunity in the ongoing intergovernmental negotiations to redress this unjust and unjustifiable situation in the interest of a strong and more united Organization capable of delivering on its mandate.
Our common commitment to leaving no one behind demands that we address the plight of people still living under colonialism and occupation. The people of Palestine have lived under occupation and persecution for over 49 years. It is high time that the United Nations, in particular the Security Council, fulfilled its Charter duties and obligations by implementing its resolutions, which include General Assembly resolution 181 (II) and Security Council resolutions 242 (1967) and 338 (1973). The two-State solution, based on the pre-June 1967 borders, should now be pursued within those parameters and timelines. This is the only way to achieve durable peace in the Middle East.
On our own continent, the United Nations is duty- bound by Charter principle to redouble its efforts to ensure the full realization of the right of self- determination of the people of Western Sahara. The 2030 Agenda recognizes that sustainable development cannot be achieved without the full realization of the right of the peoples living under colonial and foreign occupation. We urge the holding of the independence referendum for the Sahrawi people without much further delay.
I would like to conclude by thanking the Secretary- General, Mr. Ban Ki-moon, for the tremendous work he has done during his tenure. We have appreciated his presence at African Union summits and his visits to Africa as a clear testimony to his commitment to and partnership with Africa in advancing the cause of freedom, development and peace — and the security of our continent. We particularly applaud the Secretary- General’s leadership in mobilizing the entire United Nations system and indeed the international community to partner with Africa in stopping and rolling back the Ebola epidemic, which claimed thousands of lives and undermined Africa’s socioeconomic development. He has indeed been an indefatigable advocate for self- determination and a persistent champion of inclusive development, peace and coalition-building for dealing with humanitarian and other crises. We wish him well in all his future endeavours, and I am sure that many of us will miss him, especially we of Africa.
